MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-15-00084-CV

                             MARY IACONO, Appellant

                                          V.
          STANLEY BLACK & DECKER, INC. AND STANLEY ACCESS
                    TECHNOLOGIES, LLC, Appellees

   Appeal from the 215th District Court of Harris County (Tr. Ct. No. 2013-29901).


TO THE 215TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 19th day of May 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                    The cause heard today by the Court is an appeal from
             the order signed by the court below on January 16, 2015.
             After due consideration, After due consideration, the Court
             grants appellees Stanley Black & Decker, Inc. and Stanley
             Access Technologies, LLC’s motion to dismiss the appeal for
             want of jurisdiction. Accordingly, the Court dismisses the
             appeal for want of jurisdiction.

                    The Court orders that the appellant, Mary Iacono, pay
             all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
                Judgment rendered May 19, 2015.

                Per curiam opinion delivered by panel consisting of Justices
                Keyes, Huddle, and Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 31, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT